Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, including claims 1-14 and 19-20, species I,  encompassed by claims 1-3, 5-14, and 19-20, species III, allegedly encompassed by claims 1-6, 10-14, and 19-20, and species VIII, encompassed by claims 1-9, 11-14, and 19-20 in the reply filed on September 29, 2021 is acknowledged.
However, species III is not encompassed by claim 20.
Claims 4, 7-10, 15-18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 11-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamazaki (20120106085) and Nakajima (JP2008235502).
In paragraphs 150-152, 160, 185, 204, 208, 209, 259, 260, and 261, and claim 1, Yamazaki discloses the following:
	Re claim 1: A semiconductor device, comprising: a cavity substrate comprising a base “1” and a sidewall to define a cavity “3”; an electronic component “E44” on a top side of the base in the cavity; a lid “45” over the cavity and over the sidewall; and a valve “5”/“7” (at least consistent with any way applicant discloses the claimed scope of the 
	Re claim 2: The semiconductor device re claim 1, further comprising a seal base (the portion of “1” inherently sealed to “45”) in the sidewall and an inherent seal between the seal base and the lid. 
	Re claim 3: The semiconductor device re claim 1, wherein the cavity environment comprises a vacuum “vacuum.” 
	Re claim 5: The semiconductor device re claim 1, wherein the valve is coupled through the sidewall of the cavity substrate to the cavity. 
	Re claim 6: The semiconductor device re claim 1, wherein the valve is between the sidewall of the cavity substrate and the lid. 
	Re claim 11: The semiconductor device re claim 1, wherein the plug comprises a resin. 
	Re claim 12: The semiconductor device re claim 1, wherein the valve comprises a dam (“5” in figure 30) (at least consistent with any way applicant discloses the claimed scope of the language “dam”), and the plug is positioned in the dam. 
	Re claim 13: The semiconductor device re claim 1, wherein the valve comprises a tap “5” (at least consistent with any way applicant discloses the claimed scope of the language “tap”) and the plug occludes the tap. 
	Re claim 14: The semiconductor device re claim 1, further comprising a conductive structure “12” in the base electrically coupled with the electronic component. 
	Re claim 19: A semiconductor device, comprising: a substrate comprising a base and a sidewall extending vertically from the base; a lid over the sidewall to define a 
	However, Yamazaki does not appear to explicitly disclose the following: 
	Re claim 1: A semiconductor device.
	Re claim 11: the plug comprises a resin. 
	Nonetheless, in the drawings and the English abstract, Nakajima discloses the following:
	Re claim 1: A semiconductor device “semiconductor device.”
	Re claim 11: the plug comprises a resin “resin.”
	Moreover, it would have been obvious to combine the disclosures of Yamazaki and Nakajima as follows:
	Re claim 1: A semiconductor device.
	Re claim 11: the plug comprises a resin. 
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
It also would have been obvious to substitute or combine the applied disclosures of Yamazaki and Nakajima including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It also would have been obvious to substitute or combine the applied disclosures of Yamazaki and Nakajima including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art, including the applied results of facilitating provision of the applied device and the “low melting point material” of Yamazaki, . See MPEP § 2143.
	
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
October 23, 2021